Exhibit 10.1

FIRST AMENDMENT TO

WARRANT AGREEMENT

This FIRST AMENDMENT TO THE WARRANT AGREEMENT, dated July 31, 2006, (the
“Amendment”) hereby amends the Warrant Agreement dated June 16, 2006 (the
“Agreement”) by and between ACTION PRODUCTS INTERNATIONAL, INC., a Florida
corporation (the “Company”), and REGISTRAR AND TRANSFER COMPANY, as Warrant
Agent (the “Warrant Agent”) as follows:

WHEREAS, on July 20, 2006 (the “Effective Date”), the Securities and Exchange
Commission declared effective a registration statement under the Securities Act
of 1933, as amended, covering the offer and sale of the Common Shares issuable
upon exercise of the Warrants; and

WHEREAS, the Exercise Price of the Warrants under the Agreement is (a) $3.25 per
Common Share, if the Exercise Date is after the Effective Date but on or before
the date six (6) months after the Effective Date, and (b) $3.75 per Common
Share, if the Exercise Date is after the date six (6) months after the Effective
Date but on or before the Expiration Date, subject to the terms and provisions
of the Agreement; and

WHEREAS, the Expiration Date of the Warrants under the Agreement may be
erroneously deemed to be 5:00 p.m. (Eastern time) on January 31, 2007,
notwithstanding the definition of “Expiration Date” under Section 1 of the
Agreement, subject to the terms and provisions of the Agreement; and

WHEREAS, the Company and the Warrant Agent desire to clarify that the Expiration
Date is July 20, 2007, the date one (1) year after the Effective Date, as set
forth in Section 1, of the Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth and for the purpose of clarifying the terms and provisions
of the Warrants and the Agreement, the Company and the Warrant Agent hereby
amend the Agreement as follows:

1. The Second “WHEREAS” clause is hereby amended as follows:

“WHEREAS, the Warrants shall be exercisable from the date the Securities and
Exchange Commission declares effective a registration statement under the
Securities Act of 1933, and amended (the “1933 Act”) covering the offer and sale
of the Common Shares issuable upon exercise of the Warrants (the “Effective
Date”) until January 31, 2008, unless earlier redeemed as provided herein; and”

2. The definitions of “Exercise Price” and “Expiration Date” in Section 1 are
hereby amended as follows:



--------------------------------------------------------------------------------

“Exercise Price” shall mean (a) $ 3.25 per Common Share, if the Exercise Date is
after the Effective Date but on or before January 31, 2007, and (b) $3.75 per
Common Share, if the Exercise Date is after January 31, 2007 but on or before
the Expiration Date, subject to modification and adjustment as provided in
Section 8.

“Expiration Date” shall mean, unless the Warrants are redeemed as provided in
Section 9 hereof prior to such date, 5:00 p.m. (Eastern time) on January 31,
2008.

2. The Warrant Certificates shall be deemed to be amended such that the
Expiration Date is January 31, 2008 in accordance with this Amendment,
notwithstanding that Warrant Certificates heretofore or hereafter issued may
continue to express an Expiration date of January 31, 2007.

3. This Amendment is made pursuant to Section 12(ii) of the Agreement not
requiring approval of any holders of the Warrants.

4. Section 13 shall be amended such that any notices that shall be sent to the
Company shall be copied only as follows: Tarter Krinsky & Drogin LLP, 470 Park
Avenue South, 14th Floor, New York, New York 10016, Attn: James G. Smith, Esq. ,
Phone: (212) 481-8585

5. All other terms, conditions and provisions of the Agreement, except as
otherwise amended by this Amendment, shall remain in full force and effect.
Capitalized terms not otherwise defined herein shall have the meanings as
defined in the Agreement.

6. This Amendment may be executed in several counterparts, which taken together
shall constitute a single document.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

ACTION PRODUCTS INTERNATIONAL, INC.

By:

 

/S/ Ronald S. Kaplan

 

Ronald S. Kaplan

Chief Executive Officer

 

REGISTRAR AND TRANSFER COMPANY

By:

 

/S/ William P. Tatler

 

William P. Tatler

Vice President